OPINION OF THE COURT
Per Curiam.
*223Laurence Y. Solarsh has submitted an affidavit dated September 29, 2003, wherein he tenders his resignation as an attorney and counselor-at-law (see 22 NYCRR 691.9). Mr. Solarsh was admitted to the bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on November 14, 1979, under the name Laurence Yael Solarsh.
Mr. Solarsh avers that his resignation is made voluntarily, free from coercion and duress, and after review with counsel. He is fully aware of the implications of submitting his resignation, including being barred by Judiciary Law § 90 and the rules of this Court from seeking reinstatement for at least seven years.
Mr. Solarsh is aware of a pending investigation by the Grievance Committee into allegations of professional misconduct stemming from his representation of the Estate of Ruben Garcia. The allegations are that Mr. Solarsh failed to safeguard and keep intact funds entrusted to him to be held in escrow. Mr. Solarsh acknowledges that if charges were predicated upon the aforementioned allegations, he could not successfully defend himself on the merits against them.
Mr. Solarsh is aware that the Court, in any order permitting him to resign, could require him to make restitution to any person whose money or property was misappropriated or misapplied or to reimburse the Lawyers’ Fund for Client Protection of the State of New York for same. He is further aware that any order issued pursuant to Judiciary Law § 90 (6-a) could be entered as a civil judgment against him. He specifically waives the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
The Grievance Committee supports acceptance of Mr. Solarsh’s resignation as in the best interest of the public.
Inasmuch as the proffered resignation comports with all appropriate Court rules, it is accepted, effective immediately, Mr. Solarsh is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law.
Ritter, J.P., Santucci, Altman, Florio and Rivera, JJ., concur.
Ordered that the resignation of Laurence Y. Solarsh is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Laurence Y. Solarsh is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
*224Ordered that Laurence Y. Solarsh shall promptly comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Laurence Y. Solarsh is commanded to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appearing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.